 

 

THE RULES OF THE

ASDA SHARESAVE

PLAN 2000

 

Cover

 

RULES OF THE ASDA
SHARESAVE PLAN 2000

CONTENTS

Page 1. Definitions 1 2. Timing of Offers 6 3. Restrictions on the Grant of
Options 7 4. Scaling Down 8 5. Grant of Options 8 6. Option Certificates 9 7.
Rights to Exercise Options 9 8. Takeovers, Schemes of Arrangement and
Acquisitions 11 9. Grant of New Options 11 10. Exercise of Options 12 11.
Adjustment of Options 13 12. Winding Up 13 13. Administration 13 14. General 14
15. Alterations to the Sharesave Plan 14

 

Contents

 

RULES OF THE ASDA
SHARESAVE PLAN 2000

1. Definitions

1.1 In these Rules the following words and expressions shall have the meaning
specified against them unless the context requires otherwise "Acquiring Company"
means a company which obtains control of Wal-Mart in the circumstances set out
in Rule 8, "Adoption Date" means the date of adoption of the Sharesave Plan by
the Company at a board meeting, "Announcement Date" means any date on which the
quarterly announcement of Wal-Mart’s results is made, "Any Other Share Scheme"
means any scheme (other than the Sharesave Plan) established to enable employees
of the Group to acquire shares in Wal-Mart, "Appropriate Authority" means such
body or bodies as are approved by the Board for the provision of SAYE Contracts
under the Sharesave Plan, "Associated Company" has the meaning set out in
section 187(2) of the Act, "Auditors" means the auditors for the time being of
the Company or if there are joint auditors, such one as the Board shall select
(in each case acting as experts and not as arbitrators), "Board" means the Board
of Directors for the time being of the Company present at a duly convened
meeting of the Directors, or an appropriate committee thereof, at which a quorum
is present, "Bonus Date" means, in relation to any repayment under an SAYE
Contract, the date on which the Three Year Bonus or the Five Year Bonus (as the
case may be) is payable and the "relevant Bonus Date" shall be construed
accordingly, "Business Day" means a day on which the New York Stock Exchange is
open for business, "Company" means ASDA Group Limited (Number 1396513),
Page 1

 

"Control" has the meaning set out in section 840 of the Act, "Date of Grant"
means, in relation to the commencement of any SAYE Contract, the date (specified
pursuant to Rule 5.1) on which an Option is granted to an Eligible Employee,
"Director" means a Director of any member of the Group, "Eligible Employee"
means any Employee of a Participating Company who at the Date of Grant (a)
   (i)


        (ii)



(b)

is chargeable to tax under case 1 of Schedule E in respect of that employment,
and

has been an Employee for a continuous period of at least six months or such
longer period not exceeding five years as the Board may specify ending on or
before the Date of Grant, or

is any other Employee of a Participating Company who is nominated by the Board
in its discretion to participate in the Scheme,

and in both cases participation in the Sharesave Plan shall not be permitted by
any Employee who is excluded from participation by paragraph 8 of Schedule 9 of
the Taxes Act, "Employee" means an employee (including a full-time Director
holding salaried employment or office who normally devotes to his duties 25
hours or more a week) of any member of the Group, "Equity Share Capital" has the
meaning set out in section 744 of the Companies Act 1985, "Exercise Notice"
means the notice by which an Option is exercised in accordance with Rule 10.1,
"Five Year Bonus" means, in relation to an SAYE Contract, the bonus payable on
the fifth anniversary of the starting date of the SAYE Contract (subject to any
postponement in accordance with the provisions of the SAYE Contract),
Page 2

 

"Group" means the Company and its Subsidiaries for the time being or, where the
context so requires, any one or more of them, "Inland Revenue" means the Board
of Inland Revenue, "Issue or Reorganisation" means, in relation to Wal-Mart, the
issue of shares by way of capitalisation of profits or reserves or by way of
rights issue, sub-division, consolidation of shares or reduction of share
capital, "Market Value" has the meaning set out in section 187 of the Act,
"Maximum Monthly
Savings Contribution means the maximum permitted aggregate monthly savings
contribution, as specified in paragraph 24 of Schedule 9 of the Taxes Act
(currently 250 Pounds Sterling a month) or, if less, such sum (being a multiple
of 1 Pounds Sterling and not less than 5 Pounds Sterling) as the Board decides
shall apply to every Eligible Employee in respect of any SAYE Contract entered
into pursuant to an Offer, "Minimum Monthly
Savings Contribution" means the minimum permitted monthly savings contribution,
as specified in paragraph 24 of Schedule 9 of the Taxes Act (currently 5 Pounds
Sterling a month), or such other sum as the Board decides in accordance with
that paragraph in respect of any SAYE Contract entered into pursuant to an
Offer, "Model Code" means the Model Code for Securities Transactions by
Directors of Listed Companies, "New Company" means a company being either the
Acquiring Company or some other company falling within paragraphs 10(b) or (c)
of Schedule 9 of the Taxes Act, "New Option" means an option granted over New
Shares under Rule 9, "New Shares" means shares in the New Company in respect of
which New Options are granted by the New Company under Rule 9 and which comply
with paragraphs 10 to 14 of Schedule 9 of the Taxes Act, "New York Stock
Exchange" means the New York Stock Exchange Inc., "Offer" means an invitation to
apply for an Option,
Page 3

 

"Offer Date" means the date on which an Offer is made to an Eligible Employee in
accordance with Rule 2.1, "Offer Period" means the period commencing on the 5th
day and ending on the 28th day after an Announcement Date or such period in the
event of exceptional circumstances as the Board may determine, "Old Option"
means an Option released in exchange for a New Option under Rule 9, "Option"
means a right to acquire (by purchase or subscription) Shares granted to an
Eligible Employee in pursuance of the Sharesave Plan and for the time being
subsisting or, where the context so requires, a right so to be granted, "Option
Holder" means a person holding an Option, "Option Period" means the period of 6
months after the relevant Bonus Date, "Option Price" means, in relation to an
Option, a price per Share determined by the Board being not less than the higher
of - (i)

(ii) the nominal value of a Share, and

the average middle market quotation, on the New York Stock Exchange as published
in the Wall Street Journal, for the 3 dealing days immediately preceding the
Business Day before the Offer Date, or, if the Board so determines, a price no
lower than 80 per cent of such middle market value, "Participating Company"
means any member of the Group nominated by the Board to participate in the
Sharesave Plan in accordance with Rule 2.7,
Page 4

 

"person" means, for the purposes of Rule 8, any person together with any person
connected with him (as defined in section 839 of the Act) and any person acting
in connection with him (which expression has the meaning set out in the City
Code on Takeovers and Mergers as in force and applicable at the relevant time),
and a company shall be deemed to be acting in concert with any persons who,
together with their connected persons, own or control more than 20 per cent of
the issued Equity Share Capital of that company, "Receipt Date" means the date
on which an Exercise Notice for an Option is received under Rule 10.3,
"Redundancy" has the meaning set out in the Employment Rights Act 1996, "Release
Date" means the date upon which an Old Option is released under Rule 9-1,
"Retirement" means reaching the Specified Age or reaching any other age at which
the relevant Option Holder is bound to retire in accordance with the terms of
his contract of employment, "SAYE Contract" means a contract under the SAYE
Scheme established by these Rules, "SAYE Scheme" means a certified contractual
savings related share option scheme within the meaning of section 326 of the Act
which has been approved by the Inland Revenue for the purposes of Schedule 9 of
the Taxes Act, "Shares" means fully paid shares of $0.10 par value in the common
stock of Wal-Mart for the time being which comply with paragraph 10 to 14 of
Schedule 9 of the Taxes Act, "Sharesave Plan" means the ASDA Sharesave Plan 2000
established by these Rules in its present form or as from time to time amended
in accordance with these Rules, "Specified Age" means the age of 63 years,
"Starting Date" means, in relation to an SAYE Contract, the date on which the
first monthly savings contribution is received by the Appropriate Authority,
Page 5

 

"Subsidiary" means any company which is for the time being under the Control of
the Company and which is also a Subsidiary of the Company within the meaning of
section 736 of the Companies Act 1985, and "Taxes Act" means the Income and
Corporation Taxes Act 1988, "Three Year Bonus" means, in relation to an SAYE
Contract, the bonus payable on the third anniversary of the starting date of the
SAYE Contract (subject to any postponement in accordance with the provisions of
the SAYE Contract), "Wal-Mart" means Wal-Mart Stores Inc., registered in
Delaware, USA

 

1.2 References to any statute or statutory provision shall include any
subordinate legislation made under it, any provision which it has superseded or
re-enacted (whether with or without modification), any provision superseding or
re-enacting it (whether with or without modification). 1.3 Unless the context
requires otherwise, references to the singular only shall include the plural and
vice versa, references to the masculine gender shall include the feminine and
vice versa and references to actual persons shall include corporations. 1.4
References to Rules are to rules of the Scheme. 1.5 The headings of these Rules
shall not affect their construction or interpretation. 2. Timing of Offers 2.1
Subject to Rules 2.2, 2.3 and 3, the Board may make an Offer to an Eligible
Employee to participate in the Sharesave Plan within 21 days after any of -
(A)     the Adoption Date, and (B)    receipt of notification of approval of the
Sharesave Plan by the Inland Revenue; and, thereafter, within an Offer Period.
2.2 if under any statute or applicable directors’ dealing code or any similar
provisions the Board is prevented from making an Offer within any Offer Period
the Board may make such Offer within the period of 21 days, or such longer
period as the Board considers appropriate, after such provisions cease to apply.
2.3 Invitations under Rule 2.1 shall be issued on no more than two dates in each
calendar year and shall be issued to all Eligible Employees at that date.
Page 6

 

2.4 Each Offer shall be in writing and shall specify - (A)     the Option Price
of the Shares subject to the Option, (B)  the Maximum Monthly Savings
Contribution, (C) the Minimum Monthly Savings Contribution, and (D)  the date
(which is between 14 and 21 days after the Offer Date) by which an application
for an Option must be made by the Eligible Employee and on which the offer shall
lapse. 2.5 Each Offer shall be accompanied by an SAYE Contract proposal form and
an application form for the grant of an Option, requiring the Eligible Employee
to state - (A)     the maximum amount which the Eligible Employee wishes to save
each month under the SAYE Contract, (B)  that such monthly savings contribution,
when added to the Eligible Employee’s monthly savings contribution at that time
under any other SAYE Scheme will not exceed the Maximum Monthly Savings
Contribution, (C) whether the SAYE Contract is to include the Five Year Bonus or
the Three Year Bonus (unless the Board shall have decided that only the Three
Year Bonus shall be available in respect of that Offer), and (D)  that the Board
has authority to enter on the SAYE Contract proposal form such monthly savings
contribution, not exceeding the maximum stated pursuant to Rule 2.5(A), as may
be determined under Rule 4. 2.6 Each application pursuant to Rule 2.5 shall be
deemed to be an application for the maximum whole number of Shares for which the
aggregate Option Price would as nearly as possible equal (but not exceed) the
total repayment due to the Option Holder at the relevant Bonus Date under the
SAYE Contract. 2.7 The Board may from time to time nominate any member of the
Group which it intends to participate in the Sharesave Plan (a "Participating
Company"). 3. Restrictions on the Grant of Options 3.1 No option shall be
offered if as a result of its grant (subject to any adjustment made in
accordance with Rule 11.1) the aggregate of - (A)     the number of shares of
common stock which Wal-Mart may be called upon to issue under the Sharesave
Plan, and (B)  the number of shares of common stock already so issued, would
exceed the aggregate limit, if any, determined by the Board from time to time.
Page 7

 

3.2 The Board may, before making an Offer, determine the maximum number of
Shares which are to be made available in respect of the grant of Options
pursuant to that Offer. 3.3 Any payment made by an Option Holder under an SAYE
Contract shall be not less than the Minimum Monthly Savings Contribution or more
than the Maximum Monthly Savings Contribution. 4. Scaling Down 4.1 If the Board
receives valid applications for Options over a number of Shares which would
result in the limits set out in Rule 3.1 or determined by the Board under Rule
3.2 to be exceeded the following steps shall be carried out successively to the
extent necessary to eliminate the excess over the limits - (A)     the excess
over 5 Pounds Sterling (or such other Minimum Monthly Savings Contribution as is
specified in the Offer) of the monthly savings contribution specified in each
application shall be reduced pro rata, (B)  each election for a Five Year Bonus
shall be deemed to be an election for a Three Year Bonus, (C) each election for
a Five Year Bonus or a Three Year Bonus shall be deemed to be an election for no
bonus. 4.2 The amount of the reduced monthly savings contribution determined in
accordance with Rule 4.1 shall not be lower than the Minimum Monthly Savings
Contribution. 5. Grant of Options 5.1 Subject to Rules 5.2 and 5.5, the Board
shall grant or procure the grant of Options in respect of the applications made
under Rule 2.5 no later than a date (the "Date of Grant") 30 days (or, if Rule
4.1 applies, 42 days) after the earliest date with reference to which the Option
Price was determined. 5.2 No Option shall be granted to any person who is not at
the Date of Grant an Eligible Employee. 5.3 Payments under an SAYE Contract
shall be made by arrangement with the Participating Company of which the Option
Holder is an Employee and such payments shall be passed forthwith to the
Appropriate Authority. 5.4 Subject to the rights of the personal representatives
of an Option Holder under Rule 7.2 after the Option Holder’s death, each grant
of an Option shall be personal to the Eligible Employee to whom it is made and
will not be transferable or assignable. An Option shall not be charged, pledged
or otherwise encumbered. Any breach or attempted or purported breach of the
provisions of this Rule 5.4 shall render the relevant Option void and, unless
the Board determines otherwise, an Option shall lapse upon the bankruptcy of the
Option Holder.
Page 8

 

5.5 No Option may be granted later than 10 years after the Adoption Date. 6.
Option Certificates The company shall in due course issue in respect of each
Option granted an option certificate evidencing the Option. Option certificates
shall be in such form as the Board may from time to time determine. 7. Rights to
Exercise Options 7.1 Subject to the provisions of this Rule 7 an Option may be
exercised in accordance with the procedure set out in Rule 10 by the Option
Holder (or in the circumstances set out in Rule 7.1(B), his legal personal
representatives) at any time following the earliest of the following events
(A)     the relevant Bonus Date, (B)  the death of the Option Holder, (C) the
Option Holder ceasing to be an Employee by reason of his Retirement, injury,
disability or Redundancy, (D)  the Option Holder ceasing to be an Employee more
than 3 years after the Date of Grant other than by reason of his Retirement,
injury, disability or Redundancy or by reason of gross misconduct, (E) the
Participating Company or the business or part of the business of the
Participating Company by which the Option Holder is employed ceasing to be in
the control of the Company, any Subsidiary or any Associated Company, (F)  the
occurrence of any of the circumstances set out in Rules 8 and 12, and in each
case before the earliest of the events set out in Rule 7.2. 7.2 Subject to Rule
7.3 and Rule 7.5 an Option shall lapse immediately on the earliest of the
following events - (A)     save where Rule 7.2(B) applies, the expiry of the
Option Period, (B)  the first anniversary of the date of the Option Holder’s
death or, where the death occurred during the Option Period, the first
anniversary of the relevant Bonus Date, (C) save where Rule 7.2(E) or (F)
applies, the Option Holder ceasing to be an Employee otherwise than by reason of
his death, Retirement, injury, disability or Redundancy, (D)  6 months after the
date on which the Option Holder ceased to be an Employee by reason of his
Retirement, injury, disability or Redundancy,
Page 9

 

(E) 6 months after the date on which the Option Holder ceased to be an Employee
other than by reason of his Retirement, injury, disability or Redundancy or by
reason of gross misconduct where he so ceased more than 3 years after the Date
of Grant and immediately on the date of cessation of employment where he so
ceased by reason of gross misconduct, (F)  6 months after the Participating
Company or the business or part of the business of the Participating Company by
which the Option Holder is employed ceased to be in the Control of the Company
or any Subsidiary or any Associated Company, (G)  the occurrence of either of
the events set out in Rule 7.8, (H) the Option Holder being adjudicated
bankrupt, and (I)  unless its release has been effected under Rule 9, the day
immediately following the date of expiry of the six month period referred to in
Rule 8. 7.3 If before the relevant Bonus Date the Option Holder reaches the
Specified Age but continues to be employed by the Group, the Option may be
exercised within the period of 6 months after such event. Thereafter, to the
extent unexercised, the Option may only be exercised after the earliest of the
events set out in Rule 7.1. 7.4 An Option Holder who decides not to exercise an
Option in accordance with these Rules may withdraw the aggregate amount
accumulated under the relevant SAYE Contract. 7.5 For the purpose of the Rules,
an Option Holder shall not be treated as ceasing to be an Employee until he
ceases to hold any office or employment with the Company, any Subsidiary or any
Associated Company. Therefore, if at the Bonus Date an Option Holder holds an
office or employment in a company which is not a participating Company but which
is an Associated Company or a Subsidiary then his option may be exercised within
six months of the Bonus Date. 7.6 An Option Holder (or his personal
representatives) may only exercise any Option to the extent that the aggregate
Option Price paid for the Shares on such exercise will not exceed the aggregate
amount (including any interest and/or the relevant bonus) of his savings under
the SAYE Contract at the relevant date. 7.7 No Option may be exercised by an
Option Holder (or his personal representatives) if the Option Holder is (or
immediately before his death was) excluded from participation in the Sharesave
Plan by virtue of paragraph 8 of Schedule 9 of the Taxes Act. 7.8 An option
shall lapse in the event that the Option Holder - (A)     ceases to make monthly
savings contributions under the relevant SAYE contract or under the terms of the
SAYE Contract is deemed to have given notice of his intention to cease to make
monthly savings contributions under the relevant SAYE Contract, or
Page 10

 

(B)  requests repayment of his monthly savings contributions from the relevant
SAYE Contract from the Appropriate Authority. 7.9 Subject to Rule 7.5, if at any
time an Option Holder ceases to be an Employee, otherwise than as mentioned in
Rules 7.1, 7.2 and 7.3 any Option which he holds shall lapse and cease to be
exercisable upon such cessation. 8. Take-overs or a disposal of the Company
Subject to the Option not having lapsed under Rule 7.2, the Option may be
exercised during the period of 6 calendar months following (i) the acquisition
of Control of Wal-Mart by a person pursuant to a general offer (a) to acquire
the whole of the issued shares of Wal-Mart not already owned or agreed to be
acquired by that person, such offer having been conditional upon that person
obtaining Control of the Wal-Mart, or (b) to acquire all the Shares; or (ii) the
sale of more than half of the issued share capital of the Company or the
undertaking of the business of the Company to any company which is not an
Associated Company of Wal--Mart. 9. Grant of New Options 9.1 If an Acquiring
Company obtains Control of Wal-Mart or acquires the shares or business of the
Company in the circumstances set out in Rule 8 the Option Holder may at any time
within the six month period referred to in Rule 8 by agreement with the
Acquiring Company release any unexercised Option ("Old Option") then held by him
in consideration for the grant to him of a New Option. 9.2 A New Option shall be
- (A)     for such a number of New Shares as shall have the same total Market
Value immediately after the Release Date as the total Market Value of the Shares
which were the subject of the Old Option immediately before the Release Date,
(B)  exercisable in the same manner as the Old Option, (C) deemed to have been
granted on the Date of Grant of the corresponding Old Option, and (D)  subject
to the provisions of the Sharesave Plan as it had effect immediately before the
Release Date but so that (save and except for Rules 2, 3, 4, 5, 6, 14.2 and 15)
references to the "Company" and "Wal-Mart" shall be construed as references to
the "New Company" and references to "Options" shall be construed as references
to "New Options".
Page 11

 

9.3 The total amount payable by an Option Holder upon the exercise of the New
Option shall be equal to the total amount that would have been payable by him
upon the exercise of the Old Option. 10. Exercise of Options 10.1 In order to
exercise an Option in whole or in part the Option Holder (or his legal personal
representatives) must deliver to the Company Secretary (or the person appointed
by the Board for the purpose) - (A)     a written notice ("Exercise Notice")
specifying the number of Shares in respect of which the Option is being
exercised, (B)  payment in full of the Option Price for each of those Shares,
and (C) the option certificate (although failure to lodge the option certificate
will not invalidate the exercise of the Option). 10.2 An Option may be exercised
in whole or in part provided that partial exercise shall be of not less than 10
per cent of the Shares comprised in the Option. 10.3 The date the Exercise
Notice is received in accordance with Rule 10.1 shall constitute for all
purposes the Receipt Date of such Option. The Company will ensure that the
Option is exercised within 30 Business Days of the Receipt Date. 10.4 The
Company will keep stocks of a suitable form of Exercise Notice available so that
Option Holders wishing to exercise may obtain copies thereof from the Company
Secretary. 10.5 If the Option becomes exercisable before the relevant Bonus Date
it shall be exercisable over not more than the number of Shares the aggregate
Option price of which is as nearly as possible equal to but not more than the
total repayment due on the Exercise Date and the Option shall not be exercisable
over any Shares in excess of that number. 10.6 All allotments and issues or
transfers of Shares (as the case may be) will be made within 30 Business Days of
the Exercise Date and will be subject to all (if any) necessary consents of any
governmental or other authorities under enactments or regulations for the time
being in force. It shall be the responsibility of the Option Holder to comply
with any requirements to be fulfilled in order to obtain or obviate the
necessity for any such consent. A share certificate or such other form of
acknowledgement of shareholding as is then prescribed in respect of such Shares
so issued or transferred shall be sent to the person exercising the Option at
his risk. 10.7 If under the terms of an announcement made by Wal-Mart a dividend
is to be or is proposed to be paid to the holders of Shares, the Shares to be
issued on the exercise of an Option after the date of such announcement will not
rank for such dividend and the Shares to be transferred on the exercise of an
Option after the date of such announcement will be transferred without the right
to receive any such dividend and any such right to that dividend will be
retained by the transferor. Subject as aforesaid the Shares so to be issued
shall be identical and rank pari passu in all respects with the fully paid
registered Shares in issue on the Exercise Date.
Page 12

 

10.8 Where the Shares are listed on the New York Stock Exchange or any other
market or recognised investment exchange as defined in section 207 of the
Financial Services Act 1986, the Board shall as soon as practicable apply to the
New York Stock Exchange for admission of such Shares to the New York Stock
Exchange or such other market or recognised investment exchange (as
appropriate). 11. Adjustment of Options 11.1 Upon the occurrence of an Issue or
Reorganisation the restriction on the number of Shares available for the offer
of Options set out in Rule 3.1(A) and the number or nominal amount of Shares
comprised in each Option and the Option Price may be adjusted in such manner as
the Board may determine with the prior approval of the Inland Revenue and (other
than in the event of a capitalisation issue) with the written confirmation of
the Auditors that in their opinion the adjustments are fair and reasonable. 11.2
Notice of any such adjustment shall be given to the Option Holder by the Board,
which may call in option certificates for endorsement or replacement. 12.
Winding Up 12.1 Subject to the Option not having lapsed under Rule 7.2, if the
Company convenes a general meeting for the purpose of considering a resolution
for voluntary winding up, the Board shall notify Option Holders of the date of
such meeting and Options may be exercised within 28 days of the passing of the
resolution. To the extent unexercised, Options shall lapse upon the passing of
the resolution. In the event that the resolution is not passed, any purported
exercise of Options shall be invalid. 13. Administration 13.1 Any notice or
other document required to be given under the Sharesave Plan to any Option
Holder shall be in writing and be delivered to him by hand (including through
the Company’s internal delivery system) or sent by pre-paid post to him at his
home address according to the records of the company by which he is employed or
at such other address as may appear to the Company to be appropriate. Notices
sent by post shall be deemed to have been given on the date of posting. 13.2 The
Board shall have power from time to time to make or vary regulations for the
administration and operation of the Sharesave Plan provided that the same are
not inconsistent with the Rules of the Sharesave Plan.
Page 13

 

14. General 14.1 The decision of the Board in any dispute or question concerning
the construction or effect of the Sharesave Plan or any other question in
connection with the Sharesave Plan (including the calculation of the Option
Price in any particular case and the effect of an Issue or reorganisation) shall
be conclusive subject to the concurrence of the Auditors whenever required under
the provisions of the Sharesave plan. 14.2 The Company or the Board may at any
time resolve to suspend or terminate the Sharesave Plan, in which event no
further Options shall be granted but the Sharesave Plan shall continue in full
force and effect in relation to Options and New Options then subsisting. 14.3
Participation in the Sharesave Plan by an Eligible Employee is a matter entirely
separate from any pension right or entitlement pursuant to his terms and
conditions of employment. In no circumstances shall an Option Holder ceasing to
be employed by the Group be entitled to claim as against any member of the Group
any compensation for, or in respect of, any consequent diminution or extinction
of his rights or benefits (actual or prospective) under any Options then held by
him or otherwise in connection with the Sharesave Plan. 14.4 The Board shall
procure that at all times there are available a sufficient number of authorised
and unissued Shares and/or ensure that it has made arrangements to procure the
transfer of sufficient issued Shares to meet the subsisting rights of Option
Holders under the Sharesave Plan. 14.5 The Sharesave Plan shall be governed by
English law. 15. Alterations to the Sharesave Plan 15.1 The Board may at any
time resolve to alter the Sharesave Plan in any manner subject to the following
provisions of this Rule 15. 15.2 The Board may make such alterations to the
Sharesave Plan as it may consider necessary to secure the continuing approval of
the Sharesave Plan by the Inland Revenue in accordance with the Act (including
alteration to the Specified Age). 15.3 After the Inland Revenue has approved the
Sharesave Plan - (A)     no alteration shall take effect until approved by the
inland Revenue, and (B)  no alteration shall be effective to abrogate or alter
adversely any of the subsisting rights of the Option Holders except with such
consent or sanction on the part of the Option Holders as would be required under
the provisions of the Company’s Articles of Association if the Shares the
subject of the Options constituted a single class of shares.
Page 14

 

 